     Case 7:19-cv-11490-KMK Document 32 Filed 09/29/20 Page 1 of 1
      Case 7:19-cv-11490-KMK Document 33 Filed 09/30/20 Page 1 of 1




                                                                    DANIEL ZEMEL, ESQ. (NY, NJ)


Zemef[aw
Consumer Protection
                                                                    1373 BROAD ST. SUITE 203-C
                                                                    CLIFTON, NEW JERSEY 07013
                                                                    PHONE: (862) 227-3106
                                                                    FAX:   (862) 204-590 I
                                                                    DZ@zEMELLA WLLC.COM


                                                                    September 29, 2020

VIAECF:
The Honorable Kenneth M. Karas
United States District Court
Southern District ofNew York
300 Quarropas Street
White Plains, NY 10601-4150

                      RE:     Rosenfeld v. Capital Management Services, LP et al.
                              7:19-cv-11490

Honorable Court,

        I represent Plaintiff Henna Rosenfeld in this matter. A Pre-Motion Conference is
currently scheduled for October 7, 2020 at 2:30 p.m. in the above-referenced matter. I
write this letter motion respectfully requesting adjournment of the above conference to a
later date at the Court's convenience.

       The holiday of Sukkot begins on the eve of October 2, 2020 and continues
through the eve of October 11, 2020. I will be out of the office on October 7, 2020 and
request the conference be adjourned.

Thank you for your attention to this matter.

                                                    Respectfully submitted,


                                                    /s/ Daniel Zemel
                                                    Daniel Zemel, Esq.
